August 2, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
                    IN THE INTEREST OF Z.S., A CHILD

NO. 14-16-00438-CV

                    ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 25, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.